Order, Family Court, New York County (Mary E. Bednar, J.), entered January 23, 2008, which adjudicated appellant a juvenile delinquent, upon a finding that he committed acts which, if committed by an adult, would constitute the crimes of attempted robbery in the first and second degrees, attempted assault in the second and third degrees, and attempted grand larceny in the fourth degree, and placed him in the custody of the Office of Children and Family Services for a period of 18 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the court’s determinations concerning credibility. The evidence established that this incident was an attempted gunpoint robbery rather than a mere altercation, and it disproved appellant’s justification defense beyond a reasonable doubt. Concur—Lippman, RJ., Mazzarelli, Williams, Buckley and Renwick, JJ.